 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RUSSELL L. BASTIAN,

Plaintiff
CIVIL NO. 3:CV-17-1720
Vv.
(Judge Caputo)
UNION COUNTY JAIL,
Defendant
ORDER

s/
AND NOW, this 3 } of MAY 2019, in accordance with the accompanying
Memorandum, it is ORDERED that:

1. Mr. Bastian’s civil rights action is DISMISSED WITHOUT
PREJUDICE for failure to prosecute.

2. The Clerk of Court shall CLOSE this case.

Yel pur

A. RICHARD CAPUTO
United States District Judge

 

bay a a ccamammumverwpte titers

 
